PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Mikhailovich et al.
Application No. 15/995,530
Filed: 1 Jun 2018
For: MACHINE GUN INFANTRY "KT-7.62"
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 CFR 1.131(a), filed on March 25, 2021, which is being treated as a renewed petition under 37 CFR 1.137(a), to revive the above-identified application..

There is no indication that the petition is signed by a registered patent attorney or patent agent of record.  However, in accordance with 37 CFR 1.34, the signature of Woodrow H. Pollack appearing on the correspondence shall constitute a representation to the United States Patent and Trademark Office that he/she is authorized to represent the particular party in whose behalf he/she acts.

The petition is GRANTED.

This application became abandoned for failure to timely file the inventor’s oath or declaration or substitute statement no later than the date on which the issue fee is paid, as required by the Notice Requiring Inventor’s Oath or Declaration (Notice) mailed December 15, 2020. The issue fee was timely paid on December 22, 2020.  Accordingly, the application became abandoned on December 23, 2020. A Notice of Abandonment was mailed January 7, 2021.

A review of the record indicates the request under 37 CFR 1.48 has been entered before the rendering of a decision on the petition under 37 CFR 1.137(a).  While a corrected filing receipt and a Notice of Acceptance of Request was mailed on January 12, 2021, it was mailed prematurely.  With the filing of the petition to withdraw this application from issue under the provisions of 37 CFR 1.313(c)(2) and a Request for Continued Examination under 37 CFR 1.114, along with a petition under 37 CFR 1.137 filed on March 25, 2021, the request under 37 CFR 1.48 filed on December 22, 2020 became grantable and is accepted nunc pro tunc. 

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a Substitute Statement for one (1) joint inventor and an Oath or Declaration 

This application is being is being retained in the Office of Petitions for consideration of the Petition to Withdraw from Issue under 37 CFR 1.313(c)(2) filed March 25, 2021.

Telephone inquiries concerning this decision should be directed to Jamice Brantley at (571) 272-3814.



/ANDREA M SMITH/
Andrea SmithLead Paralegal Specialist, Office of Petitions